Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
In claim 8, “a housing” does not reflect proper antecedent basis to the housing introduced in claim 1. “A housing” will be interpreted as the housing.
In claim 15, line 2, “the fork contact” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0234561 (Tanaka”).
Regarding claim 1, Tanaka discloses a connecting terminal comprising:
a plurality of conductor connection modules (2a and 2b), the plurality of conductor connection modules each have an insulating material housing (the exterior structure of each of 2a and 2b, see Fig. 2) with a conductor insertion opening (2c) to accommodate an electrical conductor (a conductor enters 2c); and
a web (3),
wherein two conductor connection modules of the plurality of conductor connection modules that are arranged next to one another are connected via the web (see Fig. 1),
wherein the web is flexible such that the conductor connection modules are adapted to be arranged from an initial position into an arrangement different from the initial position, and vice versa (see Figs. 6 – 8).
Regarding claim 3, Tanaka discloses wherein a contact insert (5) is arranged in at least one conductor connection module (see Fig. 2), wherein the contact insert has a busbar piece and a clamping spring for clamping the electrical conductor (portion 5a includes a pair of plate members forming a clamping socket structure, one plate member is a busbar and the other acts a resilient spring portion), and wherein the busbar piece and the clamping spring form a clamping point for the electrical conductor to be clamped (the conductor enters 2c and is clamped by the aforementioned portions of 5a).
Regarding claim 5, Tanaka discloses wherein a fork contact for making contact with a contact pin is arranged on the busbar piece (the upper portion of 5a spreads open and presents a forked contact opening for the socket).
Regarding claim 6, Tanaka discloses wherein the busbar piece has a contact opening (see near 5c) for receiving a bridge or a switching spring (5c receives a wire which acts as an electrical bridge for the adjacent module).
Regarding claim 7, Tanaka discloses wherein a conductor insertion contour for guiding the electrical conductor projects from the busbar piece (the upper part of 5a is bent to present a fork contour for guiding a conductor into the socket).
Regarding claim 8, Tanaka discloses wherein the connecting terminal has at least one mounting tab (5a) for mounting the connecting terminal to or in the housing.




Claims 1 – 3, 6 – 10, and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,547,235 (“Hasid”).
Regarding claim 1, Hasid discloses a connecting terminal (10) comprising:
a plurality of conductor connection modules (120, 130, 140), the plurality of conductor connection modules each have an insulating material housing (60) with a conductor insertion opening (12) to accommodate an electrical conductor (a conductor enters 12); and
a web (135),
wherein two conductor connection modules of the plurality of conductor connection modules that are arranged next to one another are connected via the web (see Fig. 1),
wherein the web is flexible such that the conductor connection modules are adapted to be arranged from an initial position into an arrangement different from the initial position, and vice versa (see Fig. 1, 5, and col. 3, lns. 25 – 30 and 60 – 65).
Regarding claim 2, Hasid discloses wherein two adjacent conductor connection modules and the web connecting the adjacent conductor connection modules are formed in one piece (see Fig. 1, 5, and col. 3, lns. 25 – 30 and 40 – 46).
Regarding claim 3, Hasid discloses wherein a contact insert (50) is arranged in at least one conductor connection module (see Fig. 3), wherein the contact insert has a busbar piece and a clamping spring for clamping the electrical conductor (50 has a flat busbar section and resilient clamping split wings on the sides, see Fig. 3 and col. 3, lns. 21 – 24), and wherein the busbar piece and the clamping spring form a clamping point for the electrical conductor to be clamped (a conductor is capable of being clamped by the pieces, see Fig. 3 and col. 3, lns. 21 – 24).
Regarding claim 6, Hasid discloses wherein the busbar piece has a contact opening (the busbar portion of 50 defines an opening for receiving a mating conductor) for receiving a bridge or a switching spring (the mating conductor may be a bridge).
Regarding claim 7, Hasid discloses wherein a conductor insertion contour for guiding the electrical conductor projects from the busbar piece (the half cylinder wings will guide a mating conductor and the wings project from the busbar portion).
Regarding claim 8, Hasid discloses wherein the connecting terminal has at least one mounting tab (50 extends a depth into the insulative portion, the extension is tab shaped) for mounting the connecting terminal to or in the housing (the housing is mounted around the terminal by molding).
Regarding claim 9, Hasid discloses wherein a cover element (the portion of 60 at the exterior face of terminal structure 10 around each module portion) is arranged on the connecting terminal (see Fig. 1), wherein the cover element is designed in such a way as to fix the conductor connection modules in the arrangement which differs from the initial position (male and female locking structures are on the faces, see Fig. 1 and Fig. 5, portions 62/64 and col. 4, lns. 6 – 29).
Regarding claim 10, Hasid discloses wherein mounting webs project from the cover element (portions 135 project from the face portions covering the module section, see Fig. 2), wherein the mounting webs project from the cover element into an intermediate space between two adjacent conductor connection modules (see Fig. 2).
Regarding claim 14, Hasid discloses wherein the cover element has a receiving contour for receiving a pin strip (the cover has openings which are contours for receiving a conductor, the conductor may be a pin strip).
Regarding claim 15, Hasid discloses wherein the pin strip has contact pins, and wherein the contact pins are designed for making contact with a fork contact (10 may mate with a pin strip having pins which are designed for making contact with a fork contact).
Allowable Subject Matter
Claims 4 and 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose or suggest the claimed connecting terminal including wherein the connecting terminal has an actuating lever, wherein the actuating lever is designed to open and/or close the clamping point, along with the remaining elements of the claim.
Regarding Claim 11, the prior art does not disclose or suggest the claimed connecting terminal including wherein at least one latching element is arranged on the cover element and/or on the connecting terminal, wherein the latching element fixes the cover element to the connecting terminal, along with the remaining elements of the claim.
Regarding Claim 13, the prior art does not disclose or suggest the claimed connecting terminal including wherein the mounting webs are trapezoidal in shape, along with the remaining elements of the claim.
Neither Tanaka or Hasid disclose an actuating lever actuating the clamping point. Hasid discloses a cover but does not disclose a latching connecting between the cover and the terminal. Hasid discloses also does not disclose the webs as trapezoidal. Kim and Noriega disclose terminals capable of different positions but do not disclose the lever, webs, or cover as required above. Stadler and Wu disclose a series of connecting modules having terminals with actuators, but do not disclose a flexible web between the modules.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833